Citation Nr: 0513966	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Reno, Nevada 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied the 
veteran's claim for entitlement to a TDIU.

In February 1998, the veteran submitted a claim for service 
connection for post-traumatic stress disorder (PTSD).  The RO 
denied that claim in an April 2000 rating decision.  In 
January 2003, the veteran again sought service connection for 
PTSD.  In a December 2003 rating decision, the RO denied 
reopening of a claim for service connection for PTSD, finding 
that new and material evidence had not been submitted.  The 
veteran has not submitted a notice of disagreement with the 
December 2003 denial of reopening.  Therefore, the issue of 
service connection for PTSD is not presently before the Board 
on appeal.

The appeal for a TDIU is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The remand also 
addresses the veteran's claim for service connection for a 
back disorder.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran contends that he is unable to hold a 
substantially gainful occupation because of the service-
connected residuals of bilateral frostbitten feet.  He 
reports that he had to leave employment as a truck driver 
because of diminished sensation in his feet.  Notably, the 
most recent VA examination of the veteran's feet was in 1999.  
Accordingly, the Board will remand the case for a new VA 
examination of the veteran's feet, to include an opinion 
regarding the effect of the bilateral foot disability on 
potential for employment.

In April 2000, the RO denied a veteran's claim for service 
connection for degenerative disc disease of the lumbosacral 
spine.  In August 2000, the veteran filed a claim for TDIU.  
Therein, he reported that frostbite residuals caused his feet 
to malfunction, which in turn caused a back disorder.  The 
veteran's remarks regarding his back disability constitute a 
notice of disagreement with the April 2000 rating decision 
denying service connection for a back disability.  Notably, 
the RO has not issued a statement of the case in response to 
that notice of disagreement.  The Board must remand the issue 
of service connection for a back disorder to the RO to issue 
a statement of the case.  38 U.S.C.A. § 7105 (West 2002); see 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board acknowledges that in a December 2003 rating 
decision, the RO denied reopening of a previously denied 
claim for service connection for a back disorder.  As that 
rating decision did not address the merits of the claim for 
service connection, it does not eliminate the need for a 
statement of the case following the timely filing of a notice 
of disagreement to the April 2000 rating decision.

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case with regard to the issue of 
entitlement to service connection for a 
back disorder.  If the veteran files a 
timely substantive appeal on that issue, 
the RO should develop relevant evidence 
as appropriate, and review the claim.

2.  The RO should schedule the veteran 
for a VA examination to address the 
current condition and manifestations of 
his bilateral frostbitten feet.  The 
veteran's claims file must be provided to 
the examiner for review.  The examiner 
should describe the current symptoms and 
manifestations of any frostbite 
residuals, including any effect on gait, 
and endurance for walking, standing, or 
other activities.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that frostbite residuals 
preclude the veteran from securing or 
retaining substantially gainful 
employment.

3.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
claim.  If any issue for which an appeal 
has been perfected remains denied, the RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

